Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2021

The Court of Appeals hereby passes the following order:

A21A1139. THERIAN WIMBUSH v. RUSSELL W. SMITH.
A21A1193. THERIAN WIMBUSH v. DAVID C. WALL.

      Therian Wimbush, who is incarcerated, filed a mandamus petition against
Judge Russell Smith, seeking to compel the judge to issue a ruling in what Wimbush
purports to be a habeas matter. Wimbush filed a separate mandamus petition against
the Clerk of Court, David Wall. Both petitions were dismissed as moot, and Wimbush
filed these direct appeals. We lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Wimbush is incarcerated, she was required to file
an application for discretionary appeal in order to appeal the mandamus rulings. See
Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018). We thus lack
jurisdiction over these direct appeals, which are hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.